Name: Commission Regulation (EC) NoÃ 1211/2007 of 17 October 2007 amending Regulation (EC) NoÃ 883/2001 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1493/1999 as regards trade with third countries in products in the wine sector
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  trade policy;  beverages and sugar
 Date Published: nan

 18.10.2007 EN Official Journal of the European Union L 274/5 COMMISSION REGULATION (EC) No 1211/2007 of 17 October 2007 amending Regulation (EC) No 883/2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 63(8) thereof, Whereas: (1) Commission Regulation (EC) No 1057/2007 (2) has amended the refund rates for certain product codes and the list of destinations eligible for refunds as provided for in Commission Regulation (EC) No 2805/95 of 5 December 1995 fixing the export refunds in the wine sector and repealing Regulation (EEC) No 2137/93 (3). (2) Commission Regulation (EC) No 883/2001 (4) should therefore be amended accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 883/2001 is amended as follows: 1. In Article 9, paragraph 6 is replaced by the following: 6. The measures provided for in paragraphs 4 and 5 may be adjusted for the category of products and the zone of destination. The zones of destination shall be:  zone 1: Africa,  zone 2: Asia and Australasia, and  zone 3: eastern Europe, including the CIS. The countries in each zone of destination are listed in Annex IV. 2. Annex II is replaced by the text in the Annex to this Regulation. 3. In Annex IV the part concerning Zone 4: Western Europe is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 241, 14.9.2007, p. 14. (3) OJ L 291, 6.12.1995, p. 10. Regulation as last amended by Regulation (EC) No 1057/2007. (4) OJ L 128, 10.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 560/2007 (OJ L 132, 24.5.2007, p. 31). ANNEX ANNEX II Product categories referred to in Article 8(1) Code Category 2009 69 11 9100 2009 69 19 9100 2009 69 51 9100 2009 69 71 9100 2204 30 92 9100 2204 30 96 9100 1 2204 30 94 9100 2204 30 98 9100 2 2204 21 79 9910 3.1 2204 29 62 9910 2204 29 64 9910 2204 29 65 9910 3.2 2204 21 79 9100 4.1.1 2204 29 62 9100 2204 29 64 9100 2204 29 65 9100 4.1.2 2204 21 80 9100 4.2.1 2204 29 71 9100 2204 29 72 9100 2204 29 75 9100 4.2.2 2204 21 79 9200 5.1.1 2204 29 62 9200 2204 29 64 9200 2204 29 65 9200 5.1.2 2204 21 80 9200 5.2.1 2204 29 71 9200 2204 29 72 9200 2204 29 75 9200 5.2.2 2204 21 84 9100 6.1.1 2204 29 83 9100 6.1.2 2204 21 85 9100 6.2.1 2204 29 84 9100 6.2.2 2204 21 94 9910 2204 21 98 9910 2204 29 94 9910 2204 29 98 9910 7 2204 21 94 9100 2204 21 98 9100 2204 29 94 9100 2204 29 98 9100 8